DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-6 have been amended.
Claims 1-12 are pending and under examination.

The objections to claims 1 and 6 are withdrawn in response to the amendments filed on 8/5/2022.
All obviousness-type rejections set forth in the non-final Office action of 5/10/2022 are withdrawn in response to the amendment to include the recitation of LCR in claim 1 and the recitation of B-cell specific regulatory elements in claim 2. 
New grounds of rejection are set forth below.

Claim Objections
3.	Claims 2 and 4 are objected to because of the recitation “the rat constant region gene segment comprises C[Symbol font/0x6B]” (last line).  Appropriate correction to “the rat constant region gene segment is C[Symbol font/0x6B]” is required.

4.	Claims 3, 5, and 6 are objected to because of the recitation “the rat constant region gene segments comprise C[Symbol font/0x6C]2 and C[Symbol font/0x6C]3” (last 2 lines).  Appropriate correction to “the rat constant region gene segments are C[Symbol font/0x6C]2 and C[Symbol font/0x6C]3” is required.
New Rejections
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1 and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buelow (PGPUB 2009/0098134), in view of each Jakobovitz et al. (WO 98/24893), Brezinschek et al. (J. Immunol., 1995, 155: 190-202), and Guglielmi et al. (BBA, 2003, 1642: 181-190; cited on the IDS filed on 5/1/2017).
Buelow teaches a transgenic rodent comprising a transgene containing a heterologous human immunoglobulin heavy chain locus and a transgene comprising a heterologous human immunoglobulin light chain locus, wherein the transgenes are functional, undergo rearrangements, and produce a repertoire of humanized antibodies ([0011]; [0012]; [0017]-[0019]; [0048]; [0123]; [0155]; [0171]).  Buelow teaches that the transgene comprising the heterologous human immunoglobulin heavy chain locus comprises human V, J, and D genes and rat constant region genes such as Cµ and C[Symbol font/0x67].  Buelow also teaches that the transgene comprising the heterologous human immunoglobulin light chain locus comprises human V genes and rat constant region genes such as C[Symbol font/0x6C] or C[Symbol font/0x6B] ([0182]; [0184]; [0185]; [0188]) (claims 1 and 9).  Buelow teaches using their transgenic rodent in a method of producing humanized monoclonal antibodies, as recited in claims 11 and 12 ([0083]; [0085]; [0088]; [0089]).  Since Buelow teaches isolating and using nucleic acids encoding monoclonal antibodies ([0089]; [0092]), one of skill in the art would have found obvious to identify antibodies by cloning the immortalized B-cells and sequencing the variable regions of the heavy and light chains.  One of skill in the art would also have found obvious to obtain monoclonal antibodies of interest by re-cloning the identified sequences into an expression vector and introducing this vector into producer cells (claim 12).  Although Buelow does not specifically teach using all six human J genes (claim 1), doing so was practiced in the prior art (see Jakobovitz et al., p. 5, lines 4-5; Fig. 1) and thus, obvious to one of skill in the art with the reasonable expectation of obtaining a transgenic rodent suitable to be used for the production of humanized monoclonal antibodies.  Since Jakobovitz et al. teach that mice can be used to generate humanized antibodies (see p. 5), one of skill in the art would have found obvious to modify Buelow’s teachings by specifically using a mouse as the transgenic rodent (claim 10).
Buelow does not specifically teach the human VH genes recited in claim 1.  However, using such is suggested by the prior art.  For example, Jakobovitz et al. teach that including an array of VH and V[Symbol font/0x6B] gene segments leads to enhanced antibody specificity and affinity against a wide variety of antigens (see Abstract; p. 5; p. 16, lines 24-26; p. 20, lines 6-25).  Furthermore, Brezinschek et al. teach that human B cell only utilize about 30 functional VH genes to generate the antibody repertoire, wherein the 30 genes include all human VH genes recited in the instant claim 1 (Abstract; p. 193, column 1, last paragraph and column 2; p. 194, Table III; p. 196, Table V).  Based on these teachings, one of skill in the art would have known that only a limited number of VH genes are required to generate the human antibody repertoire.  One of skill in the art would have found obvious to modify Buelow by using the functional VH genes taught by Brezinschek et al. to achieve the predictable result of obtaining a transgenic rodent capable of generating a diversity of humanized antibodies with enhanced specificity and affinity against a wide variety of antigens, wherein the diversity of humanized antibodies resembles the human antibody repertoire.  
Buelow, Jakobovitz et al., and Brezinschek et al. do not specifically teach a murine LCR (claim 1) and B-cell specific regulatory elements.  Guglielmi et al. teach including the murine heavy chain LCR and the B cell-specific Eµ intronic enhancer to achieve enhanced and strict expression in B-cells at all stages of maturation (see Abstract; p. 181; p. 182, column 2, first paragraph; p. 189, column 2, last paragraph).  One of skill in the art would have found obvious to further include and LCR and the Eµ intronic enhancer to achieve the predicable result of obtaining enhanced transgene expression in B-cells.
With respect to claims 7 and 8, Jakobovitz et al. teach that the VH segments can be encoded by the same transgene comprising a dominant selective marker or by different transgenes (Examples 2 and 3).  With respect to the limitation of different selective markers recited in claim 8, one of skill in the art would have found obvious to use different selective markers to ensure that all heterologous heavy and light chain loci are present in the non-human transgenic mammal.  By following the teachings and suggestions in the prior art, one of skill in the art would have arrived at the claimed transgenic non-human mammals.
Thus, the claimed invention was prima facie obvious at the time it was made.

7.	Claims 1, 2, 4, and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buelow taken with each Jakobovitz et al., Brezinschek et al., and Guglielmi et al., in further view of both de Wildt et al. (J. Mol. Biol., 1999, 285: 895-901) and Foster et al. (J. Clin. Invest., 1997, 99: 1614-1627), as evidenced by Lefranc et al. (Exp. Clin. Immunogenet., 2001, 18: 161-174).  
The teachings of Buelow, Jakobovitz et al., Brezinschek et al., and Guglielmi et al. are applied as above for claims 1 and 7-12.  Buelow, Jakobovitz et al., Brezinschek et al., and Guglielmi et al. do not specifically teach the V[Symbol font/0x6B] genes recited in claims 2 and 4.  de Wildt et al. and Foster et al. teach that the functional human V[Symbol font/0x6B] genes include the specific genes recited in claims 2 and 4.  Specifically, de Wildt et al. teach that A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3 are among the most productively rearranged V[Symbol font/0x6B] genes (see paragraph bridging p. 895 and 896; p. 896, Fig. 1; p. 899, paragraph bridging columns 1 and 2).  Foster et al. teach that 30 V[Symbol font/0x6B] genes (including A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3) are productively rearranged to produce the human antibody repertoire.  Foster et al. teach that only the productively arranged genes are translated into functional proteins (see p. 1614, column 2; paragraph bridging p. 1614 and 1615; p. 1617).  Based on these teachings, one of skill in the art would have readily understood that only the productively-arranged genes are needed to generate antibodies and would have found obvious to further modify the teachings of Buelow, Jakobovitz et al., Brezinschek et al., and Guglielmi et al. by using the functional human V[Symbol font/0x6B] genes taught by de Wildt et al. and Foster et al. to achieve the predictable result of obtaining a transgenic rodent capable of generating a diversity of antibodies with enhanced specificity, wherein the diversity of antibodies resembles the human antibody repertoire.  As evidenced by Table 3 in Lefranc et al., A17, O12, A19, A20, A27, L2, L6, O18, L8, L12, and B3 genes disclosed by de Wildt et al. and Foster et al. are the V[Symbol font/0x6B] genes 2-30, 1-39, 2-28, 1-27, 3-20, 3-15, 3-11, 1-33, 1-9, 1-5, and 4-1, respectively, as recited in claims 2 and 4.  By following the teachings and suggestions in the prior art, one of skill in the art would have arrived at the claimed transgenic non-human mammals.
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
8.	The arguments are answered below to the extent that they pertain to the new rejections.

The applicant argues that there is no motivation to add additional VH segments to Jakobovitz’s transgene.
	This argument is not material to the rejection, which is not based on adding more VH gene segments to Jakobovitz’s transgene.

	The 132 Declaration was previously considered and not found persuasive for the reasons set forth in the non-final Office action of 5/10/2022.  

	The argument that Jakobovitz discourages from using V[Symbol font/0x6B]1-5/L12 and V[Symbol font/0x6B]3-31/L6 is not found persuasive because there is no teaching to this effect in Jakobovitz, especially when considered in view of de Wildt’s teachings (see also the reply to applicant’s remarks in the non-final Office action of 5/10/2022).  

Conclusion
9.	Claims 1, 2, 4, and 7-12 are rejected.  Claims 3 is objected to.  Claim 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633